DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 objected to because of the following informalities:  
Claim 11 recites “and contacted with the second part” is awkwardly worded
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the third land surface is located furthest from the first corner in the land surface” in line 14-15. It is indefinite as to what the third land surface is furthest from.
Claim 1 recites the limitation " the first side of the land surface " in 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are rejected for their dependency on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-11 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Paya (DE19856931).
Regarding claim 1, Paya teaches a cutting insert (10), comprising: a first surface comprising a first corner (12) and a first side extended from the first corner (12) (See modified Fig. 1 depicting the first side and the first surface); a second surface located on a side opposite to the first surface (See modified Fig. 4 depicting the first and second surface); a third surface (18) located between the first surface and the second surface (See modified Fig. 4); and a land surface located between the first surface and the third surface (18) and inclined relative to the first surface and the third surface (18) (See Figs 1-3 and modified Fig. 4), wherein the land surface comprises: a first land surface located along the first corner (12) (See modified Fig . 1 depicting the first land surface), a second land surface located along the first side (See modified Fig. 1 depicting the second land surface), and a third land surface having a concave shape in a front view of the first surface which is adjacent to the second land surface and located further away from the first land surface than the second land surface (See modified Fig. 1 and 4, and Fig. 3 depicting the concave shape of the third land surface, the third land surface adjacent to the second land surface, and further from the first land surface than the second land surface), and the third land surface is located furthest from the first corner in the land surface (See modified Fig. 1 depicting the third land surface furthest from the first corner in the land surface than the first and second land surface), is located along the first side in the land surface (See modified Fig. 1 depicting the third land surface located on the first side), and includes an end portion on the first side of the land surface (See modified Fig. 1 depicting the third land surface with an end portion, and the third land surface being on the first side of the land surface).
Regarding claim 2, Paya further teaches the cutting insert (10) according to claim 1, wherein the concave shape of the third land surface is a curved surface shape (See Fig. 3 depicting the curved surface shape of the third land surface).
Regarding claim 3, Paya further teaches the cutting insert (10) according to claim 1, wherein the land surface further comprises a fourth land surface having a concave shape located between the first land surface and the second land surface (See modified Fig. 1 depicting the land surface and fourth land surface and paragraph 0025 describing the land surface having a concave shape, which teaches the fourth land surface having a concave shape).
Regarding claim 4, Paya further teaches the cutting insert (10) according to claim 3, wherein the concave shape of the fourth land surface is a curved surface shape (See modified Fig. 1 depicting the fourth land surface and paragraph 0025 describing the land surface has a concave shape, which teaches the fourth land surface having a curved surface shape).
Regarding claim 5, Paya further teaches the cutting insert (10) according to claim 4, wherein the fourth land surface has a curvilinear shape in a cross section orthogonal to the first side (See modified Fig. 1 depicting the fourth land surface and paragraph 0025 describing the land surface having a concave shape, which teaches the fourth land surface having a curvilinear shape).
Regarding claim 6, Paya further teaches the cutting insert (10) according to claim 5, wherein the curvilinear shape of the fourth land surface is a circular arc shape in the cross section orthogonal to the first side (See modified Fig. 1 depicting the fourth land surface and paragraph 0025 describing the land surface having a concave shape, which teaches the fourth land surface having a circular arc shape as seen in Fig. 2 and 3).
Regarding claim 7, Paya further teaches the cutting insert (10) according to claim 1, wherein, in a front view of the first surface (See modified Fig. 1), the third land surface comprises a part thereof where a width in a direction orthogonal to the first side on the third land surface is larger than a width in the direction orthogonal to the first side on the second land surface (See modified Fig. 1 depicting the width of the third land surface is larger than the width of the second land surface and See paragraph 0008 and 0012 describing the width of the land surface increasing from the corner).
Regarding claim 10, Paya teaches a cutting insert (10), comprising: a first surface comprising a first corner (12), a second corner (11), and a first side extended from the first corner to the second corner (See modified Fig. 1); a second surface located on a side opposite to the first surface (See modified Fig. 4 depicting the first and second surface); a third surface (18) located between the first surface and the second surface (See modified Fig. 4); and a land surface located between the first surface and the third surface and inclined relative to the first surface and the third surface (See Figs. 1-3 and modified Fig. 4 depicting the land surface), wherein the land surface is away from the second corner (See modified Fig. 1 depicting the land surface as away from the second corner), the first surface connects to the third surface (18) at the second corner (See modified Fig. 4), and the land surface comprises: a first land surface located along the first corner (See modified Fig. 1depicting the land surface and first land surface), a second land surface located along the first side (See modified Fig. 1 depicting the second land surface), and a third land surface having a concave shape which is adjacent to the second land surface and located closer to the second corner than the first land surface and the second land surface (See modified Fig. 1 depicting the third land surface closer to the second corner than the first land surface).
Regarding claim 11, Paya teaches a cutting insert (10), comprising: a first surface comprising a first corner (12) (See modified Fig. 1), and a first side extended from the first corner (12) and comprising a first part connected to the first corner (See modified Fig. 1 depicting the first part), and a second part located further away from the first corner than the first part (See modified Fig. 1 depicting the second part), a second surface located on a side opposite to the first surface (See modified Fig. 1 and 4); a third surface (18) located between the first surface and the second surface (See modified Fig. 4); and a land surface  located between the first surface and the third surface and inclined relative to the first surface and the third surface (See Fig. 1-3, and modified Fig. 1 and 4), wherein the land surface is located along the first part (See modified Fig. 1 depicting the land surface along the first part), the first surface connects to the third surface at the second part (See modified Fig. 1 depicting the first surface and third surface connecting at the second part by the third land surface), and the land surface comprises: a first land surface located along the first corner (See modified Fig. 1 depicting the land surface and first land surface), a second land surface located along the first side (See modified Fig. 1 depicting the second land surface), and a third land surface having a concave shape which is adjacent to the second land surface and contacted with the second part (See modified Fig. 1 depicting the third land surface having a concave shape, adjacent to the second land surface, and contacting with the second part).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Paya (DE19856931) in view of Sakai (WO2014192798).
Regarding claim 8, Paya teaches the cutting insert (10) according to claim 1. However, Paya fails to specifically teach a cutting tool, comprising: a holder comprising a pocket located on a side of a front end of the holder; the cutting insert being located in the pocket.
 Sakai teaches a cutting tool (101), comprising: a holder (102) comprising a pocket located on a side of a front end of the holder (See modified Fig. 10 depicting the holder 102 and a pocket located on a side of a front end of the holder); the cutting insert (1) being located in the pocket (See modified Fig. 10 and See lines 384-392 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paya’s cutting insert to incorporate a tool holder and a pocket on a side of a front end of the holder, where the cutting insert is located, as taught by Sakai. Doing so would provide a means to utilize the cutting insert for machining processes. 
Regarding claim 9, Paya as modified teaches the cutting tool according to claim 8. However, Paya fails to specifically teach a method for manufacturing a machined product, comprising: rotating a workpiece; bringing the cutting tool according to claim 8 into contact with the workpiece being rotated; and moving the cutting tool away from the workpiece.
Sakai teaches a method for manufacturing a machined product (See lines 395-405), comprising: rotating a workpiece (201) (See Fig. 11a); bringing the cutting tool (101) into contact with the workpiece (201) being rotated (See Fig. 11b-11c); and moving the cutting tool (101) away from the workpiece (201) (See Fig. 11d). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for manufacturing a machined product, as taught by Sakai, with the cutting tool of Paya as modified. Doing so would provide a method for machining a work material to produce a machined product.
Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. 
The claims do not recite that the concave shape is at the end on the side of the first side.
Applicant argues that “the concave shape is the part located near the center of the first side, not at the end on the side of the first side.” Additionally, Applicant contends that the new claims define over the prior art of record by presumably defining the location of the end of the land. Examiner disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the concave shape is at the end on the side of the first side) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Paya’s third land surface, with the concave shape, is located further from the first corner than the first and second land surfaces as depicted in modified Fig. 1. Claim 1 merely requires the third land to have an end portion on the first side of the land surface.  Such a limitation fails to limit the third land surface to be an end of the land in the manner argued for by Applicant. Therefore, the prior art of record reads upon the claimed invention.
	Claim 10 recites “the land surface is away from the second corner”, which does not necessitate that the land surface be completely separated from the second corner. Similarly, the recitation, “first surface connects to the third surface at the second part,” in claim 11 does not necessitate direct connection between the first and third surfaces. As such, the first surface may connect to the third surface view the land surface. Because the breadth of the claim language is broader than desired, the prior art of records reads upon the new claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/Examiner, Art Unit 3722                                                                                                                                                                                                        
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722